                 Case 2:17-cr-00199-TLN Document 72 Filed 02/17/21 Page 1 of 2


 1 William E. Bonham, SBN: 55478
   Attorney at Law
 2 Hotel de France Bldg. Old Sacramento
   916 2nd Street, 2nd Floor, Suite A
 3 Sacramento, CA 95814

 4 Telephone: (916) 557-1113
   Facsimile: (916) 557-1118
 5 E-mail: billbonham@mylaw.comcastbiz.net

 6
   Attorney for defendant
 7 Billee Vang

 8

 9

10                               IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00199-TLN
14                                Plaintiff,             STIPULATION REGARDING CONTINUANCE
                                                         OF DISPOSITIONAL HEARING; ORDER
15                          v.
                                                         DATE: February 18, 2021, at 9:30 a.m.
16   BILLEE VANG,                                        TIME: 9:300 a.m.
                                                         COURT: Hon. Troy L. Nunley
17                                Defendant.
18

19                                               STIPULATION
20          Defendant Billee Vang, by and through his counsel of record, and plaintiff United States of
21 America, by and through its counsel of record, hereby stipulate as follows:

22          1.      By previous order, this matter was set for a Dispositional Hearing on February 18, 2021,
23 at 9:30 a.m..

24          2.      By this stipulation, the defendant now moves to continue the Dispositional Hearing to
25 March 4, 2021, at 9:30 a.m.

26          3.      The parties agree and stipulate, and request that the Court find the following:
27                  a)     Counsel for the defendant desires additional time to discuss and review Probation
28          Dispositional Memorandum and the defense response with in-custody client.

      STIPULATION REGARDING CONTINUANCE OF               1
      ADMIT/DENY HEARING
             Case 2:17-cr-00199-TLN Document 72 Filed 02/17/21 Page 2 of 2


 1

 2               b)      The government does not object to the continuance.

 3               c)      The provisions of the Speedy Trial Act are inapplicable because this matter is

 4        before the Court due to the defendant’s violation of the terms of his supervised release.

 5

 6        IT IS SO STIPULATED.

 7

 8

 9

10   Dated: February 16, 2021                              /s/ WILLIAM BONHAM
                                                           WILLIAM BONHAM
11                                                         Counsel for Defendant
                                                           BILLEE VANG
12

13   Dated: February 16, 2021                              MCGREGOR W. SCOTT
                                                           United States Attorney
14

15                                                         /s/ ROBERT ARTUZ
16                                                         ROBERT ARTUZ
                                                           Assistant United States Attorney
17

18

19

20 [PROPOSED] FINDINGS AND ORDER

21        IT IS SO FOUND AND ORDERED this 16th day of February, 2021.

22

23

24
                                                             Troy L. Nunley
25                                                           United States District Judge
26

27

28

     STIPULATION REGARDING CONTINUANCE OF              2
     ADMIT/DENY HEARING
